201 S.W.3d 70 (2006)
STATE of Missouri, Respondent,
v.
Cecil W. RHODEN, Jr., Appellant.
No. ED 86731.
Missouri Court of Appeals, Eastern District, Division Three.
September 12, 2006.
Gary E. Brotherton, Legal Writes, LLC, Columbia, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Daniel N. McPherson, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before GLENN A. NORTON, P.J., LAWRENCE E. MOONEY, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Cecil Rhoden, Jr., appeals the judgment entered after a jury trial on his convictions for five counts of statutory sodomy in the first degree and two counts of statutory sodomy in the second degree. We find no plain error in the trial court's decision to sustain objections to admission of prior inconsistent statements where the foundation for such statements was inadequate. An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. We affirm the judgment under Rule 84.16(b).